Nationwide Life Insurance Company: ·Nationwide VLI Separate Account – 4 Prospectus supplement dated December 18, 2009 to Prospectus dated May 1, 2008 This supplement updates certain information contained in your prospectus.Please read it and keep it with your prospectus for future reference. 1. Effective December 11, 2009, the Credit Suisse Trust – International Equity Flex I Portfolio Sub-Account and the Credit Suisse Trust – International Equity Flex II Portfolio Sub-Account will merge into the Credit Suisse Trust – International Equity Flex III Portfolio Sub-Account.As a result, if any of your contract value is invested in the Credit Suisse Trust – International Equity Flex I Portfolio Sub-Account and/or the Credit Suisse Trust – International Equity Flex II Portfolio Sub-Account, the contract value will be merged into the Credit Suisse Trust – International Equity Flex III Portfolio Sub-Account.If any portion of your future purchase payment is allocated to the Credit Suisse Trust – International Equity Flex I Portfolio Sub-Account and/or Credit Suisse Trust – International Equity Flex II Portfolio Sub-Account, you should re-direct that allocation to another Sub-Account available under your contract. Effective immediately, all references and information contained in the prospectus for your contract related to the Credit Suisse Trust – International Equity Flex I Portfolio Sub-Account and Credit Suisse Trust – International Equity Flex II Portfolio Sub-Account are deleted. 2. Effective December 11, 2009, the Credit Suisse Trust – International Equity Flex III Portfolio Sub-Account is added as an investment option to your contract. 3. Effective December 11, 2009, “Appendix A: Sub-Account Information” is amended to include the following: Credit Suisse Trust – International Equity Flex III Portfolio This Sub-Account is only available to policies issued before May 1, 2002 Investment Adviser: Credit Suisse Asset Management, LLC Investment Objective: The portfolio seeks capital appreciation
